IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

M. G., FATHER OF M. G.,              NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-5872
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed June 2, 2017.

An appeal from the Circuit Court for Dixie County.
Jennifer J. Ellison, Judge.

Patricia Smith Wihnyk, Gainesville, for Appellant.

Ward L. Metzger, Appellate Counsel, Department of Children and Families,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.